                   Case 1:18-cr-00375-VSB Document 153 Filed 10/29/20 Page 1 of 4




                                                   LAW OFFICES OF

                                             JEFFREY LICHTMAN
                                                 II EAST 44 TH STREET

                                                      SUITE 501

                                              NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                               www.jeffreylichtman.com
                                                                                                             PH: (212) 581-1001
JEFFREY EINHORN
                                                                                                              FX: (212) 581 -4 999
JASON GOLDMAN




                                                    October 26, 2020

      BYECF
      Hon. Vernon S. Broderick
      United States District Judge
                                                                  The defendant shall surrender at his designated facility on
      40 Foley Square
                                                                  January 21, 2021 before 2 p.m.
      New York, New York 10007

                Re: United States v. Ziskind, et al., 18 CR 375 (VSB)

      Dear Judge Broderick:

              I am writing on behalf of defendant Keith Orlean and without objection from the
      government to respectfully request a final extension ofMr. Orlean's November 4, 2020 surrender
      date in light of both the ongoing public health emergency and the defendant's recently being
      diagnosed with hypertension, for which his medication is still being adjusted. See October 2 1,
      2020 Letter of Dr. Daniel Wachsman, attached as Exhibit A.

              By way of background, on September 26, 2019, Mr. Orlean pleaded guilty pursuant to a
      plea agreement to Counts One and Two of a four-count Indictment which charged him with
      Conspiracy to Commit Securities Fraud, in violation of 18 U.S.c. § 37 1 (Count One), and
      Securities Fraud, in violation of 15 U.S.c. §§ 78j(b) & 78ff and 17 CFR § 240.1 Ob-5 (Count
      Two). On February 12,2020, Your Honor sentenced Mr. Orlean to a period of32 months
      incarceration to be followed by three years of supervised release.

               Mr. Orlean is 63 years old, and accordingly, finds himself at increased risk of death or
      severe complication should he become infected with COVID-19 merely by virtue of his age. See
      COVID-19 Hospitalization and Death by Age, CDC, available at: https:llwww.cdc.gov
      I coronavirus/20 19-ncovI covid-datalinvestigations-discovery/hospitalization-death -by-age.html
      (last viewed October 26, 2020). Indeed, the CDC has recently indicated that those in the 50-64
      year old age group are 30 times more likely to die from COVID-19 as compared to 18-29 year
      olds - and those in the 65-74 year old age group are 90 times more likely to be killed by the
      virus. Additionally, the Mayo Clinic has indicated that those who suffer uncontrolled
             Case 1:18-cr-00375-VSB Document 153 Filed 10/29/20 Page 2 of 4


JEFFREY LICHTMAN


  Hon. Vernon S. Broderick
  United States District Judge
  October 26, 2020
  Page 2

  hypertension are at increased risk for severe complications due to COVID-19. I As the attached
  letter from his doctor indicates, Mr. Orlean was recently diagnosed with this condition and it is
  "in the process of being regulated. " See Ex. A. The extension that we seek would permit Mr.
  Orlean to get his hypertension under control prior to beginning service of his sentence.

         Thank you for the Court's consideration ofthis application. I remain available for a
  teleconference should Your Honor deem it necessary.


                                               Respectfully submitted,



                                                  4-
                                               Jeffrey Lichtman


  cc:    Andrew Thomas, Esq.
         Robert Boone, Esq.
         Assistant United States Attorneys (by ECF)




         I See William F. Marshall, MD, COVID-19 and high blood pressure: Am I at risk?, Mayo
  Clinic, available at: https://www.mayoclinic.org/diseases-conditions/coronavirus/expert-answers/
  coronavirus-high-blood-pressure/faq-20487663 (last viewed October 26, 2020).
Case 1:18-cr-00375-VSB Document 153 Filed 10/29/20 Page 3 of 4




   EXHIBIT A
                       Case 1:18-cr-00375-VSB Document 153 Filed 10/29/20 Page 4 of 4




   North [/r I Medical
    Shore ~ Group
                                                                                                         SCH0 0 L    vI ME 0 I C I NE -




William Breen. MD, FACC

Richard Maisel. MD, FACC        Name: KEITH ORLEAN
                                DOB: 10102/1957
David Grossman, MD. FA-Ce,      Encounter Date: 10/21/2020
FACP
Chief, Cardiology
Northwell Plainview
Assistant Professor,            October 21, 2020
Department of Cardiology
Hofstra Northwell School of
Medicine
                                To Whom it May Concern :
Daniel Wachsman, MD,
FACC, FSCAI                     KEITH ORLEAN is a patient under my cardiac care . He has a medical history of hyperlipidemia and has
Aaslstant Professor,            been recently diagnosed with hypertenSion. He is being treated with medication for his hypertenSion and
Department of Cardiology
Hofstra Northwall School of     is in the process of being regulated_ He has a follow up appOintment on 11/13/2020 for reassessment of
Medicine                        his blood pressure. If you have any further questions please do not hesitate to contact me_

Gaetano Pannella , MD,          Sincerely,
FACC

                                 ~
Assistant Professor,
Department of Cardiology
Hofstra Northwell Schoo l of
Medicine                        Daniel Wachsman, M.D.
Neeral Patel, MD, FACC
Assistant Professor,
Department of Cardiology
Hofstra Northwell School of
Medicine

Steven Savella, MD

Alice D. Friedrich, MS.
APRN, Be, CVN·II




                        North Shore - LlJ Medical Group Woodbury 43 Crossways Park Drive Woodbury NY 11797
                                                 Tel (516) 938-3000 Fax (516) 938-3239
